Action to foreclose two mechanics’ liens, one filed by the plaintiff, a material man, and the other filed by the defendant Schwartz for labor and *906materials. Judgment in favor of the plaintiff Dayton Supply Corporation and defendant Schwartz, and order denying motion of appellants for a new trial on the ground of newly-discovered evidence, unanimously affirmed, with costs. The testimony upon which the motion for a new trial is based is not available to private litigants. (Lewis v. Roux Trucking Corporation, 222 App. Div. 204: Semple v. County Trust Co., 255 id. 794.) Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.